     Case 1:20-cv-00135-DAD-EPG Document 18 Filed 08/25/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOSE A. ROJAS BARRIGA,                            No. 1:20-cv-00135-DAD-EPG (PC)
12                       Plaintiff,
13           v.                                         ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS AND DISMISSING
14    SUPERIOR COURT OF CALIFORNIA                      ACTION
      COUNTY OF SAN LUIS OBISPO and
15    SULLIVAN, Warden at CCI,                          (Doc. No. 16)
16                       Defendants.
17

18          Plaintiff Jose A. Rojas Barriga is a state prisoner proceeding pro se in this civil rights

19   action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge

20   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On July 24, 2020, the assigned magistrate judge screened plaintiff’s second amended

22   complaint (“SAC”) and issued findings and recommendations, recommending that the SAC be

23   dismissed without further leave to amend. (Doc. No. 16.) While the magistrate judge found the

24   SAC “difficult to understand,” the magistrate judge concluded that “[m]ost, if not all, of

25   Plaintiff’s [claims] appear[] to be directed at challenging his conviction(s) and sentence.” (Id. at

26   4.) The magistrate judge therefore found the claims in the SAC to be barred by the Supreme

27   Court’s decision in Heck v. Humphrey, 512 U.S. 477 (1994). (Id. at 4–5.) The magistrate judge

28   also found that, to the extent plaintiff was seeking to assert claims pursuant to the Privacy Act, 5
                                                        1
     Case 1:20-cv-00135-DAD-EPG Document 18 Filed 08/25/20 Page 2 of 3

 1   U.S.C. § 552a, he could not do so because in his SAC, he is only suing state and local officials,

 2   not an agency of the United States Government. (Id. at 5.) The magistrate judge did not

 3   recommend granting further leave to amend, noting that plaintiff has previously been granted

 4   leave to amend, has been provided by the court with the relevant legal standards governing the

 5   claims he was attempting to assert, but has still failed to correct the same deficiencies in his SAC

 6   previously identified by the court. (Id.) On August 12, 2020, plaintiff filed objections to the

 7   pending findings and recommendations. (Doc. No. 17.)

 8          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this

 9   court has conducted a de novo review of this case. Having carefully reviewed the entire file,

10   including plaintiff’s objections, the court finds the findings and recommendations to be supported

11   by the record and proper analysis.

12          Plaintiff’s objections, like his SAC, are difficult to decipher. Nevertheless, even a

13   perfunctory review of the objections reveals that plaintiff does not meaningfully dispute the

14   magistrate judge’s findings that his claims in this action are barred by the decision in Heck, or

15   that he cannot assert claims against state and local officials under the Privacy Act. In fact,

16   plaintiff’s objections serve to bolster the magistrate judge’s analysis and conclusion that his

17   claims in this action are Heck barred. He argues, for example, that various actors—including the

18   Judge, District Attorney, Clerk of the Court, and Public Defender from his underlying state court

19   case as well as the California Department of Corrections and Rehabilitation—had a

20   “responsibilit[y] to act in fairness to [him].” (Doc. No. 17 at 1.) He also appears to be arguing
21   that, in the underlying state court action, he was falsely arrested, illegally detained, and

22   maliciously prosecuted. (See id.) These objections serve to support the magistrate judge’s

23   finding that, in essence, plaintiff is attempting to relitigate his state court conviction by way of

24   this § 1983 action. As the Supreme Court made clear in Heck, such a collateral attack is not

25   cognizable.

26          Accordingly,
27          1.      The findings and recommendations issued on July 24, 2020 (Doc. No. 16) are

28                  adopted in full;
                                                         2
     Case 1:20-cv-00135-DAD-EPG Document 18 Filed 08/25/20 Page 3 of 3

 1         2.    This action is dismissed as barred by the decision in Heck; and

 2         3.    The Clerk of Court is directed to close this case.

 3   IT IS SO ORDERED.
 4
        Dated:   August 24, 2020
 5                                                   UNITED STATES DISTRICT JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    3
